



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Parshall, 2018 ONCA 59

DATE: 20180124

DOCKET: C63615

Hoy A.C.J.O., MacPherson and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adam Parshall

Appellant

Christian DesLauriers, for the appellant

Caroline Carrasco, for the respondent

Heard: January 23, 2018

On appeal from the conviction entered on November 2, 2016
    by Justice Mitch Hoffman of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant Adam Parshall was convicted of several drug related
    offences by Hoffman J. of the Ontario Court of Justice in Ottawa. He appeals
    the convictions.

[2]

Based on a search warrant, the police seized nearly two ounces of
    cocaine, approximately 23 ounces of marijuana and marijuana shake, crystal
    methamphetamine, drug paraphernalia, and more than $1,000 cash from the
    appellants apartment at unit 2-504 Bronson Ave. in Ottawa.

[3]

At his trial, the appellant applied under ss. 8 and 24(2) of the
Charter
to quash the search warrant for his residence and to exclude the drugs and
    money obtained pursuant to the search.

[4]

The trial judge dismissed the appellants application. He applied the
    criteria for evaluating an Information to Obtain a search warrant enunciated in
R. v. Debot
, [1989] 2 S.C.R. 1140. He found that the information
    provided by the confidential police informant (CI) was compelling and credible.
    He also found that the corroboration of CIs information was not overwhelming
    and significant but limited. He upheld the Justice of the Peaces decision to
    issue the search warrant.

[5]

The appellant challenges the trial judges ruling on two grounds.

[6]

First, the appellant contends that the trial judge misstated the test
    for granting the search warrant when he framed the issue in this fashion:

The issue boils down to whether there is
some
    reliable information
that might reasonably be believed upon which the
    issuing Justice of the Peace could have issued the search warrant. [Emphasis
    added.]

[7]

The appellant attacks the emphasized portion of this passage. He says
    that it sets the bar for judicial authorization of a search warrant too low
    because the accepted test is whether there is sufficient credible and reliable
    evidence to support the warrant: see
R. v. Sadikov
, 2014 ONCA 72, at
    para. 84.

[8]

We do not accept this submission, essentially for two reasons.

[9]

First, the appellants submission amounts to linguistic quibbling. In
R.
    v. Araujo
, [2000] 2 S.C.R. 992, Lebel J. said, at para. 51:

In looking for
reliable information
on which the authorizing judge could have granted the authorization, the
    question is simply whether there was
at least some
    evidence that might reasonably be believed on the basis of which the authorization
    could have issued
. [Emphasis in original.]

[10]

Second,
    a fair reading of the trial judges ruling establishes that he was very
    focussed on both the credibility and reliability of the CI and the information
    he/she provided. He did not look for some information in the air. Rather he
    explicitly linked the information he was examining to the concepts of
    credibility and reliability.

[11]

The
    appellants second basis for challenging the search warrant is that the trial
    judge misapplied the
Debot
factors.

[12]

We
    are not persuaded by this submission. In his factum, the appellant states that
    [t]he information provided by the CI was somewhat compelling and [t]he
    appellant is not suggesting that the CI in the case at bar should not have been
    considered to be reliable, but only that his/her reliability is not as solid as
    the reviewing judge concludes it to be. This strikes us as, at most, only an
    attack at the margins of the trial judges reasoning on these points.

[13]

On
    the corroboration factor, the appellant submits:

[T]he information based on which the reviewing judge concluded
    that the information provided by the CI was corroborated is a few confirmed
    entries of individuals into unit 2-504 Bronson Avenue, and observations made by
    the police of [Bernard Jacobs]. The appellant submits that this was less than
    sufficient to corroborate the CI information.

[14]

We
    disagree. The trial judge explicitly recognized that, of the three
Debot
factors, the weakest in this case was corroboration. He said: I find the
    information to be corroborated to a moderate degree. With respect to Bernard
    Jacobs, he said:

The ITO contains an opinion viewed through the lens of police
    experience, and drug investigation experience, that Jacobs is the supplier, or
    is a supplier of drugs to the accused.



As I indicated the observations of Jacobs are helpful because
    of his connection to unit 2 through his connection to the accused.

[15]

We
    do not see a problem with this analysis. The trial judge does not exaggerate
    the strength of the corroboration factor. Rather, he labels it as somewhat
    significant, but limited. He then combines it with his strong conclusion
    relating to the credibility of the CI and the compelling nature of the
    information he provided to reach the ultimate conclusion that it was appropriate
    to issue the search warrant. We agree with his analysis and conclusion.

[16]

The
    appeal is dismissed.

Alexandra Hoy A.C.J.O.

J.C. MacPherson J.A.

Paul Rouleau J.A.


